Name: Commission Regulation (EC) No 628/94 of 21 March 1994 fixing the coefficients applicable to cereals exported in the form of Irish whiskey for the period 1993/94
 Type: Regulation
 Subject Matter: plant product;  trade policy;  beverages and sugar;  Europe;  economic analysis
 Date Published: nan

 No L 78/16 Official Journal of the European Communities 22. 3 . 94 COMMISSION REGULATION (EC) No 628/94 of 21 March 1994 fixing the coefficients applicable to cereals exported in the form of Irish whiskey for the period 1993/94 six years for Irish whiskey ; whereas the coefficients for the period 1 July 1993 to 30 June 1994 should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2825/93 of 15 October 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks ('), and in particular Article 5 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 2825/93 provides that the quantities of cereals eligible for the refund are to be the quantities placed under control and distilled, weighted by a coefficient to be fixed annually for each Member State concerned ; whereas that coefficient expresses the ratio between the total quantities exported and the total quantities marketed of the spirituous beverage concerned on the basis of the trend noted in those quantities during the number of years corre ­ sponding to the average ageing period of the spirituous beverage in question ; whereas, in view of the information provided by Ireland on the period 1 January to 31 December 1992, the average ageing period in 1992 was HAS ADOPTED THIS REGULATION : Article 1 For the period 1 July 1993 to 30 June 1994, the coeffi ­ cients provided for in Article 4 of Regulation (EEC) No 2825/93 applying to cereals used in Ireland for manufac ­ turing Irish whiskey shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 258, 16. 10. 1993, p. 6. 22. 3 . 94 Official Journal of the European Communities No L 78/ 17 ANNEX Coefficients applicable in Ireland Period of application Coefficient applicable to barley used for the manufacture of Irish whisky, category B (') to cereals used for the manufacture of Irish whisky, category A 1 July 1993 to 30 June 1994 0,346 0,294 (') Including barley processed into malt.